COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-10-00476-CR

CHARLES EMANUEL JONES                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Charles Emanuel Jones entered an open plea of guilty to felony

driving while intoxicated (DWI).2 The trial court found Appellant guilty, conducted

a sentencing hearing, and sentenced him to twenty-five years’ confinement.3


      1
       See Tex. R. App. P. 47.4.
      2
       Appellant was charged with felony DWI based on two prior DWI
convictions. See Tex. Penal Code Ann. § 49.09(b)(2) (West Supp. 2011)
(providing that DWI is a third-degree felony if it is shown that the defendant was
twice previously convicted of DWI offenses).
      3
      Appellant’s potential sentencing range was enhanced from that of a third-
degree felony to that of a first-degree felony based on a January 1990 felony
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of the motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal.4              We gave

Appellant an opportunity to file a pro se brief, and Appellant filed a pro se brief

that raises two points.5 The State did not file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,



conviction for burglary of a habitation and a September 1990 felony conviction for
escape. See Tex. Penal Code Ann. § 12.42(d) (West Supp. 2011) (setting
sentencing range at twenty-five to life for felony conviction with two prior felony
convictions).
      4
      In the brief, Counsel presented an ―arguable‖ point of error concerning the
admission of two documents but explained in detail why the alleged error is
harmless.
      5
        Appellant contends in his first point that his sentence was improperly
enhanced by using his two prior DWI convictions both to enhance the offense to
a third-degree felony and to enhance the punishment range to that of a first-
degree felony, but Appellant omits that the State alleged and proved two other
prior felonies that were used to enhance his sentence to that of a first-degree
felony. Appellant argues in his second point that his twenty-five year sentence is
disproportionate, but it is the minimum he could have received under these
circumstances. See Tex. Penal Code Ann. § 12.42(d).


                                          2
904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      Because Appellant entered an open plea of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of

Appellant’s plea, error that is not independent of and supports the judgment of

guilt, and error occurring after entry of the guilty plea. See Monreal v. State, 99
S.W.3d 615, 620 (Tex. Crim. App. 2003).

      We have carefully reviewed counsel’s brief, Appellant’s pro se brief, and

the appellate record. We agree with counsel that this appeal is wholly frivolous

and without merit; we find nothing in the record that arguably might support any

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                                      PER CURIAM


PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 23, 2011




                                           3